DETAILED ACTION
This action is in response to an amendment to application 17/138563, filed on 9/12/2022. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 13-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPGPUB 2021/0264543, hereinafter “Walters.”
Regarding claim 1, Walters anticipates “A site controller of an electrical system of a site, (see, e.g., Walters, para. 5; “method of determining how to dispatch energy from an electric generator for a customer”) the site controller comprising: 
a control interface configured to communicate with one or more distributed energy resources (DERs) of an electrical system of a site; (see, e.g., Walters, para. 17-19, 25-26)
an input interface to receive a site participation preference for participating in response events; (see, e.g., Walters, para. 12, 39, 48) and 	
one or more processors configured to: 
determine a set of control values for a set of control variables to effectuate a change to the one or more DERs of the electrical system, the set of control values determined by the one or more processors utilizing an optimization algorithm to identify the set of control values in accordance with the site participation preference, one or more constraints, and one or more cost elements associated with operation of the one or more DERs of the electrical system; (see, e.g., Walters, para. 21-23, 31, 36) and
automatically control operation of the one or more DERs of the electrical system, through the control interface, based on the set of control values.” (see, e.g., Walters, para. 25-26, 32; “automatic transfer switch that may facilitate transfer of power output from the utility power source to the generator, and vice-versa. In particular, the controller may analyze various data to determine how and when to supplement utility power with generator power, and may instruct the automatic transfer switch to facilitate the power source supplementing.”).
Regarding claim 2, Walters anticipates “The site controller of claim 1, wherein the site participation preference is a downtime cost during a period of time.” (see, e.g., Walters, para. 36).
Regarding claim 3, Walters anticipates “The site controller of claim 1, wherein the site participation preference is a non-numerical variable.” (see, e.g., Walters, para. 37; “engine diagnostic information”).
Regarding claim 4, Walters anticipates “The site controller of claim 3, wherein the one or more processors determine the set of control values in accordance with the site participation preference by determining an additional cost element based on the site participation preference.” (see, e.g., Walters, para. 36-37).
Regarding claim 5, Walters anticipates “The site controller of claim 4, wherein the cost element is a numerical value based on the site participation preference and the site.” (see, e.g., Walters, para. 38-39).
Regarding claim 6, Walters anticipates “The site controller of claim 4, wherein the cost element is a numerical value within a range, wherein the range is based on a site configuration.” (see, e.g., Walters, para. 38-39).
Regarding claim 7, Walters anticipates “The site controller of claim 1, further comprising a central interface configured to communicate with a central controller, wherein the one or more processors are configured to: 
process a proposed engagement rule set received from the central controller through the central interface, the proposed engagement rule set configured to indicate a proposed site change in power by the one or more DERs for the response event; (see, e.g., Walters, para. 38-40)
determine a predicted impact of implementing the proposed site change in power; (see, e.g., Walters, para. 40-42) and 
generate an impact response message to be transmitted to the central controller through the central interface, the impact response message indicating a predicted impact of implementing the proposed site change in power.” (see, e.g., Walters, para. 40-42).
Regarding claim 8, Walters anticipates “The site controller of claim 7, wherein the one or more processors are further configured to: process a committed engagement rule set received from the central controller through the central interface, the committed engagement rule set configured to indicate a committed site change in power by the one or more DERs for the response event; and determine the set of control values in accordance with the committed site change in power.” (see, e.g., Walters, para. 44-46).
Regarding claim 9, Walters anticipates “The site controller of claim 7, wherein the central controller is further to determine a cost element associated with the site participation preference.” (see, e.g., Walters, para. 38-39).
Regarding claim 10, Walters anticipates “The site controller of claim 1, wherein the site participation preference is determined by an observer.” (see, e.g., Walters, para. 39, 48).
Regarding claim 11, Walters anticipates “The site controller of claim 1, wherein the input interface is to receive the site participation preference from a human user of the input interface.” (see, e.g., Walters, para. 39, 48).
Regarding claim 13, Walters anticipates “A method of a controller of an electrical system of a site, (see, e.g., Walters, para. 5; “method of determining how to dispatch energy from an electric generator for a customer”) comprising: 
receiving, via a user interface, a site participation preference for participating in response events; (see, e.g., Walters, para. 12, 39, 48)
determining, by one or more processors, values for a set of control variables for configuring one or more distributed energy resources (DERs) of the electrical system of the site, wherein the values are determined utilizing an optimization algorithm and based on the site participation preference, one or more constraints, and one or more cost elements associated with operation of the one or more DERs of the electrical system; (see, e.g., Walters, para. 21-23, 31, 36) and 
controlling the electrical system based on the determined values for the set of control variables.” (see, e.g., Walters, para. 25-26, 32; “automatic transfer switch that may facilitate transfer of power output from the utility power source to the generator, and vice-versa. In particular, the controller may analyze various data to determine how and when to supplement utility power with generator power, and may instruct the automatic transfer switch to facilitate the power source supplementing.”).
Regarding claim 14, Walters anticipates “The method of claim 13, wherein the site participation preference is a downtime cost during a period of time.” (see, e.g., Walters, para. 36).
Regarding claim 15, Walters anticipates “The method of claim 13, wherein the site participation preference is a non-numerical variable.” (see, e.g., Walters, para. 37; “engine diagnostic information”).
Regarding claim 16, Walters anticipates “The method of claim 13, wherein the one or more processors determine the set of control values in accordance with the site participation preference by determining an additional cost element based on the site participation preference.” (see, e.g., Walters, para. 37; “engine diagnostic information”).
Regarding claim 17, Walters anticipates “The site controller of claim 16, wherein the cost element is a numerical value based on the site participation preference and the site.” (see, e.g., Walters, para. 38-39).
Regarding claim 18, Walters anticipates “The site controller of claim 16, wherein the cost element is a numerical value within a range, wherein the range is based on a site configuration.” (see, e.g., Walters, para. 38-39).
Regarding claim 19, Walters anticipates “A site controller of an electrical system of a site, (see, e.g., Walters, para. 5; “method of determining how to dispatch energy from an electric generator for a customer”) the site controller comprising: 
a control interface configured to communicate with one or more distributed energy resources (DERs) of an electrical system of a site; (see, e.g., Walters, para. 17-19, 25-26)
a user interface to receive site information from a user, wherein the site information comprises an indication of a site participation preference for participating in response events; (see, e.g., Walters, para. 12, 39, 48) and 
one or more processors configured to: 
determine a proposed site change in power by the one or more DERs for a response event; determine a predicted impact of implementing the proposed site change in power; determine a set of control values for a set of control variables to effectuate a change to the one or more DERs of the electrical system, the set of control values determined by the one or more processors utilizing an optimization algorithm to identify the set of control values and in accordance with the site participation preference, the predicted impact, one or more constraints, and one or more cost elements associated with operation of the one or more DERs of the electrical system; (see, e.g., Walters, para. 21-23, 31, 36) and 
automatically control operation of the one or more DERs of the electrical system, through the control interface, based on the set of control values.” (see, e.g., Walters, para. 25-26, 32; “automatic transfer switch that may facilitate transfer of power output from the utility power source to the generator, and vice-versa. In particular, the controller may analyze various data to determine how and when to supplement utility power with generator power, and may instruct the automatic transfer switch to facilitate the power source supplementing.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Walters.
Regarding claim 12, Walters discloses “The site controller of claim 1,” but does not appear to disclose the further limitation “wherein the site participation preference indicates multiple downtime costs for multiple equipment on the site during a period of time.” However, on or before the effective filing date of the instant application, computing downtime costs as a function of multiple downed/disabled equipment was known in the art. Official Notice is hereby invoked to that effect  Also on or before the effective filing date of the instant invention, one of ordinary skill in the art would have deemed it obvious to try to combine the noticed computation with the electrical generation controller of Walters, thereby obtaining the invention of the instant claims. A clear and predictable benefit of so combining would have appeared as the ability to more precisely compute the cost of dispatching alternative power at a particular site. Accordingly, the instant claim is unpatentable over Walters. 
NB: Applicants did not traverse the foregoing assertion of Official Notice and thereby have acquiesced to its use. MPEP 2144.03(C).

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
	Applicants’ arguments in traversal of the standing claim rejections have been carefully reviewed but are not found to be persuasive. At page 10 of the Remarks filed 9/12/2022, Applicants argue:

    PNG
    media_image1.png
    186
    683
    media_image1.png
    Greyscale

	Examiner respectfully disagrees. Walters describes controlling power at a property connected to “utility power infrastructure” and with its own on-site power generator. The goal of the entire Walters disclosure is to “determine how and when to dispatch or resume different forms of electrical power in a cost effective manner.” (Walters, para. 4). Why do this? Because “it is difficult if not impossible for individuals to accurately predict or assess which form of electric power will be most cost effective at a point in time or across any given time period.” (Walters, para. 3). 
	In the cited portions of Walters, based on various data (usage, performance, cost, etc.) a controller “transitions (partially or fully) the property from receiving power via the utility power infrastructure 113 to receiving power from the generator 105.” (Walters, para. 23). There are various components for obtaining relevant information and setting desired values. (Walters, para. 29-31). The controller has access to numerous “rate data” regarding the cost of utility-provided electricity and the cost of gas to run the generator. (Walters, para. 36). Accordingly, and contrary to Applicants’ arguments, what the controller in Walters does is equivalent to the claimed controlling operations. The traversed rejections are maintained accordingly.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571) 270-5306 and whose fax number is (571) 270-6306.  The examiner normally can be reached via phone on Monday-Friday 12pm-10pm Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan D. Coyer/Primary Examiner, Art Unit 2191